EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BILL SCHULMAN on 4/17/21.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: (the below replaces all versions of claim 1)
A railway vehicle
a single first key car having a first architecture, the first key car configured as the first car 
a plurality of second cars, having second architectures similar to one another and different from the first architecture,
third end cars, having a third architecture different from the first and second architectures,
wherein:
the first key car extends in a longitudinal direction between two first ends, the first architecture comprising, at each first end, a first support for one of the plurality of second cars,
each second car extends in a longitudinal direction between two second ends, the second architecture comprising, at one of its second ends, a second support for an additional second car of the plurality of second cars or one of the third end cars, and at the other of its second ends, a connector for connecting to the first or second support of the first key car or one of the second cars,
each second car adjacent to the first key car includes, at one of its second ends, a bogie shared with the first key car, and at the other of its second ends, a bogie shared with another second car of the plurality of second cars, each additional second car of the plurality of second cars, includes at least at one end, a bogie shared with one of the s of the plurality of second cars,
wherein the railway vehicle comprises a single dining area having a preparation part, in which food and beverages are stored, prepared by a dining service person, and sold, and a dining part, which is a room arranged specifically for dining, including tables and / or seats, and the single dining area is arranged in one of the second cars of the plurality of second cars,
wherein the first support on both ends of the first key car extends below each connector of the respective second car adjacent the first key car such the connector defines a space between the first key car and the respective second car and that a vertical plane extends through the first support, the corresponding connector and between wheels of the shared bogie of the first key car and the respective second car. 

Claim 13:
Line 14, “an adjacent first key car” is changed to --the adjacent first key car--

Allowable Subject Matter
Claims 1, 3-11, and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: support for the above amendments is found primarily in the figure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617